Citation Nr: 1017112	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from January 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.

Procedural History

The Board notes that the appellant initially filed a claim of 
entitlement to service connection for PTSD in June 2005.  The 
aforementioned August 2005 rating decision denied entitlement 
to this claim.  In April 2005, the appellant filed a Notice 
of Disagreement with this denial, explaining that he did not 
wish to file a claim of entitlement to service connection for 
PTSD on a direct basis, but rather that his pre-existing PTSD 
due to childhood trauma was aggravated by his time in 
military service, causing anxiety and alcohol abuse.  A 
Statement of the Case was issued by the RO in December 2006 
and the appellant timely filed his Substantive Appeal in 
February 2007.

A rating decision issued in February 2008 denied entitlement 
to service connection for alcoholism.  In April 2008, a 
subsequent rating decision denied entitlement to service 
connection for an anxiety disorder.  In December 2008, the 
appellant presented sworn testimony during a personal hearing 
in Albuquerque, New Mexico, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

The appellant's claim came before the Board in January 2009.  
At that time, the Board combined the appellant's claims and 
recharacterized the issue on appeal to be entitlement to 
service connection for a psychiatric disorder, to include 
anxiety and PTSD.  The Board remanded the appellant's claim 
to the Appeals Management Center (AMC) to obtain missing VA 
Medical Center (VAMC) treatment records and to schedule the 
appellant for a new VA mental disorders/PTSD examination.  
The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board finds that the January 
2009 remand directives have been complied with and will 
proceed to a decision.

As there are separate legal requirements for a claim of 
entitlement to service connection for PTSD, the Board has 
split the two issues, as enumerated above.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of PTSD.

2.  The record does not show by clear and unmistakable 
evidence that the appellant's PTSD pre-existed his enlistment 
in 1962.

3.  The appellant did not engage in combat with the enemy.

4.  There is no credible, verifying evidence of the 
appellant's stressors.

5.  The preponderance of the evidence is against a finding 
that the appellant suffers from PTSD that is the result of a 
disease or injury in service.

6.  The preponderance of the evidence is against a finding 
that the appellant suffers from a psychiatric disability, to 
include anxiety, which is the result of a disease or injury 
in service.







CONCLUSIONS OF LAW

1.  The statutory presumption of soundness on enlistment has 
not been rebutted by clear and unmistakable evidence.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2009); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A psychiatric disorder, to include anxiety, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to and following the initial 
adjudication of the appellant's claims, letters dated in June 
2005, April 2006 and February 2008 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); see also Quartuccio, at 187.

Notice letters dated in March 2006, April 2006 and February 
2008 informed the appellant of how VA determines the 
appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claims, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  In December 2008, during 
his Travel Board hearing, the appellant stated that he had 
only received treatment for his psychiatric disabilities at 
VAMCs.  See Travel Board Hearing Transcript; December 16, 
2008, p. 4.  However, the appellant indicated that he had 
received psychiatric treatment at the VAMC in Colorado prior 
to relocating to New Mexico.  Specifically, the appellant 
alleged that he was first diagnosed with major depression in 
1986.  See id at p. 5.  In May 2009, VA requested the 
appellant identify all VA providers and any outstanding 
private treatment records pertaining to his psychiatric 
treatment.  See VA Notice Letter, May 18, 2009.  The 
appellant did not respond.  In June 2009, VA issued a Formal 
Finding of Unavailability for any VAMC records prior to 
September 29, 1999, for the appellant.  See VA Formal Finding 
Memorandum, June 26, 2009.  In July 2009, VA again contacted 
the appellant to notify him that the Albuquerque VAMC had 
been contacted and no treatment records were available prior 
to September 29, 1999.  The appellant was requested to 
provide any records in his possession.  See VA Notice Letter, 
July 10, 2009.  The appellant did not respond.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in PTSD 
and mental disorders VA examinations in September 2009 and 
April 2009, respectively, and the results from those 
examinations have been included in the claims file for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and opinions 
that were supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claims.

Additionally, the Board finds there has been substantial 
compliance with its January 2009 remand directives.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the AMC scheduled the appellant for medical examinations in 
April 2009 and September 2009 and the appellant attended 
these examinations.  The AMC later issued Supplemental 
Statements of the Case in October 2009 and January 2010.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra.  Therefore, in light of the foregoing, the 
Board will proceed to review and decide the claims based on 
the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant contends that his pre-existing PTSD (due to 
childhood trauma) was aggravated during his time in active 
duty service, causing him to suffer from additional 
psychiatric disabilities, to include an anxiety disorder.

Service Connection, Generally

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Presumption of Soundness/Aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner, supra.  The Court has held, 
however, that this presumption attaches only where there has 
been an entrance examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General 
Counsel noted that "[u]nder the language of [38 U.S.C. § 
1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

PTSD

Initially, the Board will address the appellant's contention 
that he suffered from PTSD prior to entering into service in 
January 1962.  

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111 (West 2002).

In this case, the evidence indicating that the appellant's 
PTSD pre-existed his enlistment consists exclusively of 
statements of medical professionals made post-service.  These 
examiners (all from the VAMC), explained that the appellant 
had suffered from significant childhood trauma, to include 
physical, mental and sexual abuse, resulting in PTSD.  See 
Letters from E.C.N., Ph.D., May 27, 2007, April 25, 2006 and 
December 12, 2008; VA Examination Reports, April 6, 2009 and 
September 16, 2009.

Review of the appellant's service entrance examination is 
completely negative for any complaints of or previous 
diagnoses of PTSD or any other psychiatric disorder.  In 
fact, the appellant himself noted that he was in good health 
and specifically denied suffering from depression, excessive 
worry, nervous trouble of any kind and excessive drinking.  
See Standard Forms (SFs) 88 & 89, Service Enlistment 
Examination Reports, January 3, 1962.  In short, there is no 
contemporaneous medical evidence that the appellant suffered 
from PTSD prior to his enlistment.

There must be clear and unmistakable evidence of record that 
demonstrates that an injury or disease existed prior to 
service.  Because the appellant's enlistment examination was 
negative for any psychiatric disability, the Board finds that 
the opinions of the VA examiners and his primary mental 
health care professional alone do not amount to clear and 
unmistakable evidence that PTSD existed before the 
appellant's active duty service.  Accordingly, the statutory 
presumption of soundness on enlistment has not been rebutted.  
See 38 U.S.C.A. § 1111 and Wagner, supra.

Discussion

Establishing entitlement to service connection for PTSD on a 
direct basis requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2009).  Although service connection may 
be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

The appellant has established that he currently suffers from 
PTSD.  See VAMC Mental Health Assessment, December 13, 1999; 
VAMC Staff Psychologist Statement, December 12, 2009; VA 
Examination Reports, April 6, 2009 and September 16, 2009.  
Element (1) under Hickson has been satisfied.  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

"[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki, supra.



The record does not support a finding that the appellant was 
in combat.  The appellant is not the recipient of an award or 
citation that indicates that he was in combat, nor does he 
assert that he is a veteran of combat.

Since the Board has concluded that he did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that an alleged stressor occurred in order 
to warrant service connection.  The appellant's lay testimony 
is insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  As previously noted, 
the appellant alleges that his PTSD pre-existed service, and 
has not claimed that such is due to service.  The medical 
opinions of record also establish that the appellant's PTSD 
is the result of childhood trauma and not his military 
service.  

The claim fails for lack of a credible, verified stressor and 
a nexus between the PTSD and the stressor.  Although the 
appellant is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  See Gilbert, 1 Vet. App. at 53. 

Psychiatric Disorder

The appellant contends that he currently suffers from a 
psychiatric disability, to include anxiety, as a result of 
his time in active duty service.  Specifically, the appellant 
alleges that his duties as a missile engine mechanic were 
extremely stressful.  He indicated that he was fearful of the 
damage that could be done by missiles and was fearful of 
getting in trouble due to surprise inspections.  See VA PTSD 
Examination Report, September 16, 2009.  

As noted above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

The medical evidence of record demonstrates that the 
appellant has been diagnosed with dysthymic disorder and 
anxiety disorder.  See VAMC Mental Health Assessment, 
December 13, 1999; VAMC Staff Psychologist Statement, 
December 12, 2009; VA Examination Reports, April 6, 2009 and 
September 16, 2009.  Hickson element (1) has therefore been 
satisfied.  See Hickson, supra.

With respect to Hickson element (2), in-service disease or 
injury, the record is completely negative for any indication 
the appellant suffered from a psychiatric disability.  The 
appellant's service entrance examination, Flying Class III 
examinations and his discharge examinations were negative for 
any findings of psychiatric disabilities.  See SFs 88 & 89, 
Service Entrance Examination Reports, January 3, 1962; SFs 88 
& 89, Flying Class III Examination Reports, April 8, 1964; 
SFs 88 & 89, Service Discharge Examination Reports, September 
10, 1965.  Further, upon discharge from service, the 
appellant himself denied experiencing any depression, 
excessive worry, or nervous trouble.  See SF 89, Service 
Discharge Examination Report, September 10, 1965.  
Accordingly, the appellant has failed to satisfy Hickson 
element (2).  See Hickson, supra.

Finally, with respect to crucial Hickson element (3), medical 
nexus, the appellant has submitted multiple duplicative 
statements from E.C.N., Ph.D., his VA primary mental health 
care provider.  In essence, the Dr. E.C.N. stated that it is 
difficult to separate out the effects of later life stressors 
on existing psychological conditions.  She noted that it was 
clear that the appellant's early childhood experiences caused 
his PTSD; however, aspects of the appellant's military 
service were extremely difficult for him, resulting in 
significant increases in anxiety, which he attempted to 
manage through excessive alcohol use.  Dr. E.C.N. diagnosed 
the appellant with anxiety disorder (which originated in 
service) superimposed on chronic PTSD, secondary to childhood 
trauma.  It was also noted that the appellant's military 
experiences contributed significantly to his chronic 
psychiatric distress over the last several decades.  See 
Statements of E.C.N., Ph.D.; May 27, 2005, April 25, 2006 and 
December 12, 2008.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-11.  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  See Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  Further, while the Board is not free to ignore the 
opinion of a treating physician - neither is it required to 
accord it substantial weight.  See generally Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have 
repeatedly declined to adopt a "treating physician rule," 
which would give preference, i.e., additional evidentiary 
weight, to this type of evidence.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).

Medical evidence against the appellant's claim consists of 
two VA psychiatric examination reports.  The April 2009 VA 
examination report noted that the appellant did not have any 
combat experience.  The appellant reported that he began to 
abuse alcohol heavily in service, which he believed to be 
self-medicating due to distress and anxiety.  The VA examiner 
diagnosed the appellant with PTSD with delayed onset.  The 
symptoms related to PTSD included alcohol abuse (now in full 
remission).  This was considered an attempt to cope with the 
routine stressors of military life.  The VA examiner 
reaffirmed that the appellant's PTSD was due to childhood 
emotional, sexual and physical abuse and not due to service.  
See VA Examination Report, April 6, 2009.

The VA examiner noted that the evidence of record suggested 
that the appellant had adjustment problems due to his 
childhood abuse prior to his military service.  For example, 
the appellant's reported history of depression during 
childhood and dropping out of college because he became 
"unraveled" after leaving home.  These experiences were 
consistent with prior psychiatric disturbance.  The VA 
examiner noted that while Dr. E.C.N. mentioned that sometimes 
childhood abuse can be exacerbated by the stress of military 
service, there was no definitive statement connecting 
military stressors and the VA examiner found no evidence of 
such either by interviewing the appellant or in the file.  
Id.

The appellant was afforded a second VA examination in 
September 2009.  At that time, the appellant reported his 
childhood abuse and significant family history of psychiatric 
disorders.  He reported that during his time in service, he 
experienced constant anxiety about being in the Nuclear 
Weapons program in the Strategic Arms Command.  Specifically, 
the appellant was fearful of the damage that could be done by 
missiles and of getting in trouble due to surprise 
inspections.  The VA examiner stated that the appellant did 
not meet the criteria for a diagnosis of PTSD, rather he was 
diagnosed with dysthymic disorder.  The VA examiner further 
opined that it was less likely than not that the appellant's 
mental disorder was caused by or permanently aggravated by 
his military service.  In all likelihood, the experiences in 
the appellant's childhood and his probable biological 
disposition to a mental disorder would have caused impairment 
in psychological functioning, despite his military service.  
See VA Examination Report, September 16, 2009.

The Board finds the two VA psychiatric examination reports to 
be the most persuasive medical evidence of record.  Again, 
the Board notes that the record is completely negative for 
any indication that the appellant suffered from a psychiatric 
disorder while in service.  Dr. E.C.N. did not address this 
lack of evidence, nor did she address the appellant's 
significant family history of psychiatric disability.  
Further, the first medical evidence of a psychiatric disorder 
was not documented for many years after the appellant's 
discharge from service.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
a veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

The only remaining evidence of record consists of the 
appellant's lay statements indicating that he currently 
suffers from a psychiatric disorder that is the result of his 
time in service.  The Board acknowledges that the appellant 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss his feelings of anxiety.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative service, post-service treatment 
records and the negative VA medical opinions cited above.

Although the appellant has established that he currently 
suffers from PTSD and a psychiatric disorder, the evidence of 
record does not support a finding that these conditions are 
the result of his time in service.  The appellant's claims 
fail on the basis of elements (2) and (3) of Hickson.  See 
Hickson, supra.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


